Final Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The merits of this case have been carefully examined again in light of applicant's response received 01 March 2021.  However, the arguments and amendments are not sufficient so that the rejection under 35 U.S.C. § 112(a) and (b) should be withdrawn.  Consequently, said rejection is made FINAL.  Accordingly, this application has been examined again with the following effect set forth herein.
Objections to the Specification
The amended specification is objected to because the descriptions of the reproductions do not adequate distinguish between perspective and orthographic projection drawings. Perspective drawings are a form of three-dimensional illustrations and provide an overall appearance of the object. However, perspective drawings include distortion to convey an illusion of depth and therefore do not disclose true representations of scale and proportion. Orthographic projection drawings can help overcome those challenges of scale and proportion. For this reason, it is critical to clearly distinguish between the two drawing formats. Additionally, the description of 1.9 as merely “another” rear perspective view does not clearly differentiate it from the rear perspective view of 1.8. A more concise and proper description of the two would include identifying the sides shown in the foreground in each view.
To overcome the aforementioned objectionable matters, the descriptions of the reproductions must be amended to read as follows:
-- 1.1 is a front and right side perspective view of a MOTOR SCOOTER embodying our new design;
1.2 is a front elevation view thereof;
1.3 is a rear elevation view thereof;
1.4 is a left side elevation view thereof;
1.5 is a right side elevation view thereof;
1.6 is a top plan view thereof;
1.7 is a bottom plan view thereof;
1.8 is a rear and left side perspective view thereof; and
1.9 is a rear and right side perspective view thereof. --
Final Rejection
35 USC § 112(a) and (b)
The claim is FINALLY REJECTED under 35 U.S.C. § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is nonenabling and indefinite because the disclosure does not clearly illustrate some aspects essential to the visual appearance of the design as it would appear embodied in a motor scooter.  MPEP § 1503.02 states:
Every design patent application must include either a drawing or a photograph of the claimed design. As the drawing or photograph constitutes the entire visual disclosure of the claim, it is of utmost importance that the drawing or photograph be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture.
In this application, aspects of the claimed design are unclear due to an insufficient disclosure and conjecture is needed to ascertain its complete appearance. The amended reproductions/drawings have significantly improved and the efforts made by applicant is commendable. In particular, the added line shading 
While the amended disclosure is significantly improved, there remains aspects of the claim that cannot be understood without conjecture. In particular, several portions of the motor scooter shown in reproduction 1.7, bottom plan view, are not presented with a sufficient number of views to ascertain the three-dimensional appearance in full, clear, concise and exact terms as required by section 112. This bottom plan view of 1.7 discloses several structures, parts, and surfaces that cannot be clearly corroborated in any of the other views. While the other views may show fragments of some these structures, parts, and surfaces, the showing is far from complete to enable one to make and use the same.

    PNG
    media_image1.png
    396
    936
    media_image1.png
    Greyscale

Unlike articles that are shallow in configuration, such as a shoe sole, rug, fabric, etc., a motor scooter is inherently three-dimensional, its features must be understandable in the context of its length, width/height, and depth. This level of understanding is required of all visible parts, regardless of size, since every part is considered material aspects. However, this level of understanding is not attainable when the features of the motor scooter are disclosed using only a single parallel projection view from a single point of reference, such as the bottom plan view of 1.7.  Since the noted parts are shown from a single point of orientation and cannot be clearly seen from any other point of orientation, a three-dimensional appearance of each part, how it occupies that particular space, and how it juxtaposes with other parts that may be shown more clearly, are not ascertainable.  In order to understand such features, the disclosure must clearly illustrate its dimensions from all angles with sufficient detailing.  This level of information and detail has not been provided in the disclosure of the motor scooter as it pertains to these bottom portions.
On occasion the Examiner will make suggestions as to how the disclosure may be amended to overcome the rejection of record.  In this instance, it may be 
Replacement Reproductions
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office Action.  When preparing new reproductions in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.


Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).	
Notes on Correspondence
Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls.  If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR § 1.33 and 37 CFR § 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please see MPEP 502.03 II (Article 5) for more details.
Discussion of the Merits of the Case
In any application not prosecuted by the inventor, a Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Only US registered Practitioners (not foreign attorneys) may represent applicants before the USPTO. Legal entities must be represented by US registered Practitioners. Examiner may not discuss the merits or specifics of a case without a proper POA on file.
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at: https://www.uspto.gov/web/forms/sb0080.pdf
When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Notice of Allowances, or Notice of Abandonments, please note the following:

Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Drawings)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see:  https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:  https://portal.uspto.gov/pair/PublicPair
Conclusion
The claim is FINALLY REJECTED under 35 U.S.C. § 112(a) and (b).
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday-Friday from 9AM-5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Celia Murphy can be reached on 571-272-2651. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.

/DARLINGTON LY/
Primary Examiner, Art Unit 2914